Title: From Thomas Jefferson to John Garland Jefferson, 14 April 1793
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
Philadelphia Apr. 14. 1793.

Your letter of Mar. 31. came duly to hand on the 9th. inst. Having been induced, for particular reasons, to continue a while longer in my office, I should have written to you but that I have been occupied with removing from the town a little way into the country. I am much pleased to see that you are so nearly through the course of reading I had proposed to you. It proves your industry, because I know that that course requires three years industrious reading. With respect to the Roman history, if you have read Suetonius and Tacitus, Gibbons’s will be sufficient to conduct you down to the time when that empire broke to peices, and the modern states of Europe arose out of them. As I do not suppose you can get a copy of Gibbons, you may leave him for the next winter when I shall have mine in Virginia. In the mean while study well Blair, Mason, Quinctilian, and endeavor to catch the oratorical stile of Bolingbroke. I should imagine that at the courts of the next fall you might venture to take your stand at the bar of such of them as you conclude to enter into, and argue some cause, judiciously selected for you by some friendly gentleman of the bar. This will present you to the view of clients and bring in something  perhaps during the winter to begin on in the spring. In the mean time the winter may be employed in finishing your course of reading, and studying the forms of pleading.
My expectation was to have been in Virginia in time to have provided a resource for the supply of the 75. Dollars for the spring. Having no means of doing it here, and no fund in Richmond on which I could rely with certainty, I am obliged to take the only measure which remains in my power, that of referring you to Colo. Bell in Charlottesville. This I know cannot be as desireable to you, because you cannot have such a choice of supplies there and because they are dearer. The latter objection however I get you over by desiring you to consider yourself free to go beyond the sum as far as the difference of prices between Richmond and Charlottesville. The former objection will remain, and as to that I must only pray you to take the will for the deed. In or before the fall I shall certainly see you.—I shall recommend to Dabney Carr to begin a course of Law-reading at his mother’s immediately: so that you may deliver my books to him as you finish them. I am with great & sincere esteem Dr. Sir your affectionate kinsman

Th: Jefferson


P.S. I inclose you a letter of credit to Colo. Bell.

